Exhibit 99.1 RADIANT LOGISTICS DECLARES DIVIDEND OF $0.609% SERIES A CUMULATIVE REDEEMABLE PERPETUAL PREFERRED STOCK BELLEVUE, WA, October 14, 2016 – Radiant Logistics, Inc. (NYSE MKT: RLGT), a domestic and international freight forwarding and logistics services company, today announced that in accordance with the terms of its 9.75% Series A Cumulative Redeemable Perpetual Preferred Stock (RLGTPA), its Board of Directors has declared a cash dividend of $0.609375 per share. The dividend is payable with respect to the period commencing on July 31, 2016 and ending on October 30, 2016. The dividend is payable on October 31, 2016 to preferred stockholders of record as of October 28, 2016.
